DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical fiber, microscopic optical structure, cleaved tip, post, rotor, polyimide sheathing and blade” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 & 3 are objected to because of the following informalities:  In regards to line 1 of the preamble of claims 2 & 3, the acronym “FPI” is introduced to the claims.  The preamble should read as “the passive microscopic flow sensor” liken unto claim 1.  Appropriate correction is required.

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner opinion in regards to claim 1, Donzier et al (US 20190376821 A1) teaches an apparatus comprising an optical fiber (9, i.e. optical section comprising a first receiving optical fiber (R1) and a second receiving optical fiber (R2); Figure 3) (Paragraph 0036), a post (5, i.e. support) attached off-center to and extending longitudinally from the optical fiber (9) (Paragraph 0035; Figure 5), and having more than blade (3, i.e. vanes) wherein each blade (3) having a reflective undersurface that reflects a light signal back through the optical fiber (9) when center aligned with the optical fiber (9) (Paragraph 0040).
However, Donzier et al does not teach the structural limitations of the passive microscopic flow sensor further comprising a three-dimensional microscopic optical structure formed on a cleaved tip of the optical fiber further comprising a post being attached off-center to and extending longitudinally from the cleaved tip of the optical fiber and a rotor received for rotation on the post in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency upon overcoming the claim objections as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al (US 11287575 B2) - The present disclosure generally relates to testing apparatus and methods of pressure sensing, and more particularly to passive optical pressure sensors.
Chandrahalim et al (US 10942313 B2) - The present disclosure generally relates to optical sensors and methods of fabricating optical sensors.
Onishi et al (US 20190086195 A1) - The present invention relates to optical measurement devices, optical measurement methods and rotary machines.
Williams et al (US 7397549 B2) - The present invention relates to a method of and apparatus for detecting radiation. In particular, the present invention provides for determining the relative direction and speed of an object that reflects radiation, for example, for munition guidance purposes.
Henderson (US 5638174 A) - The present invention relates generally to fluid sensors that may be employed in a variety of devices to include copying and printing machines, and more particularly concerns optical sensors capable of determining fluid flow rates, density, particulate content, light transmittance, spectral attributes and/or other fluid characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856